Title: From George Washington to the Massachusetts General Court, 9 July 1776
From: Washington, George
To: Massachusetts General Court

 

Gentn
New York July the 9th 1776

You will perceive by the Inclosed Declaration, which I have the honor to Transmit you, that Congress of late have been employed in deliberating on matters of the utmost Importance. Impelled by necessity and a repetition of Injuries unsufferable, without the most distant prospect of releif, they have asserted the claims of the American Colonies to the rights of Humanity and declared them Free and Independent States.
Judging from a variety of circumstances that the British Arms are meant to be directed this Campaign against the State of New York to effect Its reduction, they have empowered me to order the three fullest Regiments of their Troops in the Massachusetts bay to reinforce our Northern Army, as you will see by a Copy of their resolve which I have Inclosed. I have accordingly by the advice of my General Officers requested General Ward to detach them with all possible expedition to Join that Army, and prevent the fatal and alarming consequences that would result from the Enemies passing the Lakes and making an Impression on our Frontiers. I am almost morally certain that no Attempts will be made on the Massachusetts bay, and If there should they must prove abortive and ineffectual. the Militia Independent of other Troops being more than competent to all the purposes of defensive War. However shold It be deemed expedient by your Honble body, Congress have authorized you to embody and take into pay a number of Militia equal to the Regiments to be detached. I have the honor to be with great respect Gentn Yr Most Obedt & Hble Servt

Go: Washington

